Journal Entries (1825-30): Journal 4: (1) Motion for judgment *p. 2; (2) issue ordered sent to circuit court for trial *p. 70; (3) issue ordered sent to circuit court for trial *p. 117; (4) argued, submitted *p. 189; (5) rule for judgment *p. 202; (6) rule to show cause against taxation of costs *p. 332; (7) continued *p. 410; (8) rule to tax costs *p. 413.
Papers in File: (1) Agreement for entry of amicable suit; (2) declaration; (3) plea of non est fac-tum with notice that the defendant Robert Garratt had vacated his office of constable prior to the defaults alleged; (4) case made by parties for submission to Supreme Court.
1824-36 Calendar, MS p. 58.